department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend t city u geographic area v city names x geographic area b dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 you have recently been reclassified from a public charity under sec_509 and sec_170 of the code to a private_foundation this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you were established in response to the findings that many residents of t would be better prepared and more qualified for the jobs offered in the new visitor industry hub of t at u through increased education and training your objectives are to assist the residents of t in qualifying for and acquiring the jobs available in their region and thereby contribute to the socioeconomic development of t through education and training letter catalog number 58263t therefore you are operating a scholarship program for residents of t for the acquisition of knowledge and skills required in the visitor industry in your state availability of your scholarships and the application requirements will be made known through printed materials flyers advertisements in t community colleges and universities’ newspapers etc at public events eg in shared booth space at fairs etc word of mouth and your website your primary geographic focus is t particularly x therefore you will give priority consideration to individual applicants from these areas including the individual communities of v which are two of the most socio-economically depressed communities in your state because your goal is to assist individuals obtain and or retain jobs in the visitor industry individuals with all levels of education may apply for example you welcome applications from high school and college students as well as individuals currently in the work force without a high school or college degree your selection committee will consist of your current board members selection committee members relatives of members of the selection committee or relatives of your officers directors or substantial contributors are not eligible for the scholarships all _ awards are made on an objective and nondiscriminatory basis no scholarship will be awarded to any disqualified_person as defined in code sec_4946 the selection committee shall evaluate all applications and determine awards based on the following criteria the training or educational program being applied for content of the answer provided to the question on the application why are you applying for this training program the amounts of the scholarships are expected to vary according to the each awardee’s particular needs and circumstances for instance scholarships may be awarded to an individual for tuition and materials for a course s offered by an accredited college university while other scholarships may be awarded for books only or for the program fees of a visitor-industry-related worker enrichment course the number of scholarships will depend upon the amounts awarded per individual selected approximately b dollars per year in scholarships will be awarded tuition and fees will be paid directly to the educational_institution but in circumstances where the individual has already paid the institution you will reimburse the individual upon receiving a receipt of paid enrollment awards for study materials may be awarded directly to the individual s to ensure awardees have met the objective set forth by you awardees will forward to you either e acopy of the transcript from their post high school educational_institution upon completion of the semester or acertificate of training program upon completion e if you determine that any part of the award was used for purposes other than the objectives stated above you have the option to either terminate the award and take all letter catalog number 58263t reasonable and appropriate steps including legal action to recover the award or take all reasonable and appropriate steps to ensure the restoration of the award you agree to maintain records that include the following i it iii iv information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to you the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering your program basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58263t e e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
